BIJUR, J.
Plaintiff sued to recover payments due. for work done under a “uniform contract.” The complaint failed to allege any excuse for nonproduction of the architect’s certificate, or waiver of its production; such certificate being made, in the contract, a condition precedent to payment. Plaintiff, nevertheless, succeeded in introducing, over defendant’s repeated objection, evidence that the archi*10tect seldom came to the building, and that previous payments had been made to him without the production of the architect’s certificate.
On the authority of Weeks v. O’Brien, 141 N. Y. 199, 36 N. E. 185, judgment reversed, and new trial granted, with costs to appellant to abide the event. All concur.